BROCK, Judge.
Defendant assigns as error that the second count (felonious larceny) in the bill of indictment is fatally defective for failure to sufficiently describe the property allegedly stolen.
Defendant cites State v. Nugent, 243 N.C. 100, 89 S.E. 2d 781, and State v. Ingram, 271 N.C. 538, 157 S.E. 2d 119, in support of his argument. In Nugent the description of the property was a “quantity of meat of the value of fifteen hundred dollars, of the goods, chattels and moneys of one R & S Packing Company.” In Ingram the description of the property was “the merchandise, chattels, money, valuable securities and other personal property, located therein, of the value of $878.25 of the goods, chattels and money of the said Henry J. Thomas.” Clearly in the Nugent and Ingram cases the defendant was unable to know what property he was accused of stealing.
The description in a warrant or bill of indictment of the goods alleged to have been stolen is sufficient if from it defendant can have a fair and reasonable opportunity to prepare his defense, can avail himself of his conviction or acquittal as a *195bar to subsequent prosecution for the same offense, and the court is enabled, on conviction, to pronounce sentence according to law. See G.S. 15-153; State v. Strickland, 243 N.C. 100, 89 S.E. 2d 781; 50 Am. Jur. 2d, Larceny, § 124, p. 300.
In the present case the property alleged to have been stolen was itemized in twenty-six classifications and described with sufficient certainty that there could be no reasonable misunderstanding by the defendant, the jury, or the court with regard to what property defendant was accused of stealing, and will permit defendant to plead this conviction as a bar to another prosecution for the same offense.
We have carefully examined defendant’s remaining assignments of error and find them to be without merit.
No error.
Judges Britt and Vaughn concur.